I respectfully dissent from the majority's decision because I believe that the trial court was correct in determining that appellants were not entitled to UM/UIM coverage under either of the insurance policies purchased by their respective employers.
The trial court correctly distinguished the instant case fromScott-Pontzer and Ezawa. The case at hand is different because the entities which purchased the insurance policies in Scott-Pontzer andEzawa were private corporations, and the purchasing entities here are school districts. Further, school districts are not authorized to purchase personal UM/UIM coverage for off-duty employees or their family members.
I disagree with the majority that the use of the term "may" in R.C.3313.201 and R.C. 3313.203 gives the board of education discretion to purchase greater insurance coverage than is specifically listed in those statutes.
Boards of education are heavily regulated by the Revised Code, see R.C. Chapter 3313. Day v. Middletown-Monroe City School District, (Jul. 17, 2000), Butler App. Co. Case No. CA99-11-186, unreported. And although school boards manage and control the public schools, their powers are limited to the extent that those powers are clearly and distinctly granted. See Day, supra, citing, State ex rel. Clarke v. Cook (1916),103 Ohio St. 465, 134 N.E. 655, paragraph two of the syllabus.
Further, as the Ohio Supreme Court stated in Verberg v. Cleve.School Dist. Bd. of Educ. (1939), 135 Ohio St. 246, at syllabus:
  [b]oards of education are creatures of statute and have only such jurisdiction as thus conferred. They may not under their rule-making power granted by statute, confer upon themselves further jurisdiction or authority.
Thus, because a school board's authority is limited to what is expressly granted by statute, it only has discretionary authority to the extent said discretion is granted by statute. Therefore, although R.C.3313.201 and R.C. 3313.203 grant discretion to the school board, these statutes also set forth express limits to that discretion.
In the instant case, appellants argue that the school boards contracted with appellees to purchase personal UM/UIM coverage for off-duty employees and their family members.
However, a school board may not enter into a contract when it does not have a statutory right to do so. See Hess v. James A. Garfield LocalSchool District Bd. of Edn. (Dec. 5, 1986), Portage Co. App. No. 1651, unreported (where *Page 283 
court invalidated a contract entered into by the board of education when it failed to comply with statutory requirements). And, "where acts of a board contravene the power expressly granted by statute, such acts may be invalidated by the courts." Hoeflinger v. Bd.of Edn. (1984), 17 Ohio App.3d 145; 478 N.E.2d 251; Hess supra; see also, Verberg, supra; Perkins v. Bright (1923), 109 Ohio St. 14; State,ex rel. Clarke v. Cook (1921), 103 Ohio St. 465.
As noted above, the statutes at issue are R.C. 3313.201 and R.C.3313.203, which set forth a school board's authority in purchasing liability insurance.
R.C. 3313.201, entitled "Purchase of liability insurance," provides:
  (A) The board of education of each school district shall procure a policy or policies of insurance insuring officers, employees, and pupils of the school district against liability on account of damage or injury to persons and property, including * * * liability on account of death or accident by wrongful act, occasioned by the operation of a motor vehicle, * * * owned or operated by the school district. Each board of education may supplement the policy or policies of insurance with collision, medical payments, comprehensive, and uninsured motorists insurance. (Emphasis added.)
R.C. 3313.203, entitled "Liability insurance for board, members, employees, school support entities; indemnification and defense of actions" provides that the board of education of any school district may:
  (A) Purchase a policy or policies of insurance insuring the board, or members of boards of education, superintendents, principals, other administrators, teachers or any other group of employees employed by the board; * * * against liability on account of damages or injury to persons and property resulting from any act or omission of such board or entity, or such individual in his official capacity as a member or employee of the board of education or as a volunteer bus rider assistant or resulting solely out of his * * * employment by * * * the board. (Emphasis added.)
R.C. 3313.201 and R.C. 3313.203 must be read in conjunction. R.C.3313.201 states that it is mandatory for the school board to purchase automobile insurance for all vehicles owned or operated by the school district. Thus, the word "shall" is used. Pursuant to R.C. 3313.201, UM/UIM coverage is an optional supplement to the required insurance. Thus, the word "may" is used. Further, R.C. 3313.203 gives the school board the option to purchase additional insurance, but does not require the board to do so. Therefore, R.C. 3313.203 uses the word "may." Finally, any insurance policy that the board purchases which insures employees of the board, whether that policy is mandatory or discretionary, must only cover liability "arising solely out of the insured's employment by the board." R.C. 3313.203. *Page 284 
Thus, a board of education has the option to purchase supplemental insurance. However, if it chooses to purchase the additional insurance, it is limited to purchasing coverage for employees acting within the scope of their employment.
The discretion given to boards of education is expressly limited by R.C. 3313.201 and R.C. 3313.203. To interpret these two provisions as permitting school boards unbridled discretion in purchasing liability insurance flies in the face of the long-standing rule that a school board only has authority to the extent it is expressly granted by statute.Verberg; Clark.
In the instant case, the Chardon and Willoughby-Eastlake school boards were limited to purchasing UM/UIM coverage for on-duty employees only. R.C. 3313.201 and R.C. 3313.203. Further, such UM/UIM insurance could only cover damages or injuries arising solely out of the employee's employment by the board. R.C. 3313.203.
Thus, even if the policies in question are construed as providing further coverage, said acts of the school boards in purchasing policies which expand UM/UIM coverage to non-employee family members are void.Hoeflinger Verberg, supra.
Such a result comports with Scott-Pontzer, which states that:
  [I]n drafting contracts of insurance, insurers must do so with language that is clear and unambiguous and that comports with the requirements of law. See, also,  King v. Nationwide Ins. Co. (1988), 35 Ohio St.3d 208,  519 N.E.2d 1380; Martin v. Midwestern Group Ins. Co. (1994), 70 Ohio St.3d 478, 639 N.E.2d 438. (Emphasis added.)
Should the policy language be construed, as the majority suggests, as providing UM/UIM coverage for off-duty employees and their family members, then the policy would not comport with the law as set forth in 3313.201 and 3313.203.
Thus, I agree with the trial court and would find that the school boards did not have authority to contract for UM/UIM coverage for off-duty employees and their families. Accordingly, I would find that the policies are limited to the type of coverage set forth in R.C. 3313.201
and 3313.203, and I would affirm the trial court's granting summary judgment for appellees. *Page 285